Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-17, drawn to a method for implanting a medical device within a vessel in a region of a patient’s body, where the device is configured for sensing or stimulating tissue adjacent to the vessel, classified in A61N1/3605.
Claims 18-31, drawn to a method for providing guidance for implanting a medical device within a vessel in a region of a patient’s body, classified in A61B90/37 OR A61B2090/3762 OR A61B2090/374.
The inventions are independent or distinct, each from the other because:
Inventions (I) and (II) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination (I) has separate utility such as sensing or stimulating tissue adjacent to the vessel or sense and/or stimulate  neural activity in the region.  Or In the instant case, subcombination (II) has separate utility such as to provide an operative map to a medical practitioner such that the medical practitioner is able to use the landmark based target to identify an implant location for implantation of the medical device in the region of the patient’s body. See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(ob) the inventions have acquired a separate status in the art due to
their recognized divergent subject matter;
(c) the inventions require a different field of search (for example,
searching different classes/subclasses or electronic resources, or employing different
search queries);
(d)_ the prior art applicable to one invention would not likely be applicable
to another invention;
(e) the inventions are likely to raise different non-prior art issues under
35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ROLAND DINGA/Examiner, Art Unit 3792